UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5086


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ERIC LAMONT EVANS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:09-cr-00111-H-1)


Submitted:   November 5, 2010             Decided:   November 23, 2010


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Rafael Rodriguez, Miami, Florida, for Appellant. Jennifer P.
May-Parker, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric Lamont Evans pled guilty, pursuant to a written

plea       agreement,   to   distribution   of   fifty   grams   or   more    of

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2006).                  The

district court sentenced him to the mandatory minimum sentence

of 120 months.          On appeal, Evans’ counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which

he examines Evans’ Fed. R. Crim. P. 11 hearing and questions

whether the district court complied with Fed. R. Crim. P. 32.

Counsel concludes, however, that there are no meritorious issues

for appeal.       Evans has filed pro se briefs in which he contests

his sentence. *         The Government has not filed a response.              We

affirm.

               Evans did not move in the district court to withdraw

his guilty plea; accordingly, any error in the plea hearing is


       *
       In his pro se filings, Evans seeks the benefit on appeal
of the Fair Sentencing Act of 2010 (FSA), Pub. L. No. 111-220,
124 Stat. 2372, which increased the amounts of crack cocaine
that trigger statutory mandatory minimum sentences in 21
U.S.C.A. § 841(b) (West 2000 & Supp. 2010).    We conclude that
the FSA does not apply to Evans’ case.     See United States v.
Gomes, __ F.3d __, __, 2010 WL 3810872, at *2 (11th Cir. Oct. 1,
2010) (No. 10-11225); United States v. Carradine, __ F.3d __,
__, 2010 WL 3619799, at *4-*5 (6th Cir. Sept. 20, 2010) (No. 08-
3220).   To the extent Evans also argues that the sentencing
disparity between powder and crack cocaine offenses violates the
Equal Protection or Due Process Clause, we find his claim to be
without merit.




                                       2
reviewed for plain error.                    United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).                     Counsel has identified no error in

the plea colloquy, and our review of the record reveals that the

district court substantially complied with the requirements of

Fed.     R.     Crim.       P.       11     in        accepting       Evans’      guilty        plea.

Accordingly, we affirm Evans’ conviction.

               We    review         sentences         for       procedural     and      substantive

reasonableness under an abuse-of-discretion standard.                                         Gall v.

United    States,        552        U.S.    38,       51        (2007).      Here,      the    record

indicates       that      the        district             court     followed      the    necessary

procedural steps in sentencing Evans, and Evans’ sentence, which

is the lowest the court could statutorily impose, is plainly

substantively reasonable.                    Thus, we conclude that the district

court did not abuse its discretion in imposing Evans’ sentence.

               In accordance with Anders, we have reviewed the entire

record and found no meritorious issues for appeal.                                   Accordingly,

we affirm the district court’s judgment.                                  This court requires

that counsel inform his client, in writing, of his right to

petition      the    Supreme         Court       of       the    United     States   for      further

review.       If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel       may    move      in    this    court          for     leave    to   withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was    served       on   the     client.              We    dispense      with    oral     argument

                                                      3
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               4